NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

GARRISON PROPERTY AND CASUALTY )
COMPANY,                           )
                                   )
          Appellant,               )
                                   )
v.                                 )            Case No. 2D18-2287
                                   )
CLEMENTE ARIAS, AMARILYS ARIAS,     )
ANGELIQUE FLORES, AND MARY ANNA )
PORTER,                            )
                                   )
           Appellees.              )
___________________________________)


Opinion filed October 11, 2019.

Appeal from the Circuit Court for
Hillsborough County; Elizabeth G. Rice,
Judge.

Kansas E. Gooden and Kristen M. Van
Der Linde of Boyd & Jenerette, P.A.,
Jacksonville, for Appellant.

Kathryn E. Lee and Kevin Britt Woods
of Woods Trial Law, Tampa, for Appellees.


PER CURIAM.

             Affirmed. See Gov't Emps. Ins. Co. v. Macedo, 228 So. 3d 1111 (Fla.

2017).
CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.




                                  -2-